.,
                                                           ‘rai


            OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                            AUSTIN




                                                                   /

                                                                   1
     Dear    sikt                                                 ./

,-
..

                                                                   I
                                                                   i
        tartmyan&~un%y'attorney wa#,.fo
                                      .&&~'a# the
        mitt fttttotioa~@..tha~~
                             o?flosrr.the
                                        pprostwu-
        tion of ~OXlmlnal
                        ealsw.*




             It la statedIn Taxas J~iqmudanoe,.Tol. 39, p.
9451~

                    in the absenoe oi pow@7 bi!.~r~lrly
               "Itvan
         oonferrd; trustseanay -ploy ..,,>  Morn&
                                           ,.
         to ln8tiltutoa&J prowoute aotl.x!r In their
         behalfas a'oraeaearylnoldent6;ithelr.poaer
         to aontraot,to sue and to a&ago and to
         oontrolthe sohoolaffair8and inleirs88r.
         r,ibmdao they may pay auoh an attorneya
         rewfmab&s 0mapen~8810n  Out or th0 epeotil~
        .rln%snanoe fund in the saaagernent~and eon-
         trol of tha.tZuaQees.And it 16Aeld t&t
         theBo~W Irf~Eduo&loa   of the oity,rhloh
         .haressrrmsd@tr.oL or its aohool.8 a8 an In-
         dopsndeatidiatrlet,may entploy M qEtor+y
         estharto .@mm+te    or-defand:ti~CI
                                          LitlmtiOn,
         lnvolriagthe l&te*&ty of anp~ttie-orregu-
         IaClon &eWtbd by thW JZeOeBB~   fit!8h;he
                                                 inain-
         tenancmof an efflolantsystemof sohoo.la   Sor
         t&a say.
                                                            744




         'gut hosteua ham 110pwur, eitherex-
    gawt6iador $.mplied, to employoounssland
    s~pendpublie fondr ot the dl#tri$$ln M
    aCtapt ta s*ouxe 0% &if*t lrglelatlon;  ln-
    deed ,apihbontraetqam ordinarilyoontrary
    Se publl~.~pgl.$ayand are void.*
         ,It;
            &,tblmo,,thatAr$iele354, eupra, prorides that
Dlerlot and opunty Attorneya sbalJ advlre and $lw opln-
low to t&a nkrlow fmuntysob preoiwt    offiaurs:$m@tlng
$hulr QlilOlal'dUti68.Roworer, we do no8 think tlkt~this          i:
artiolh.aao~bs;
              oo~trusd sWiapoai~& upon ~a Dfa$l%ob or              /


          It iO,tke o+IiOn of this ~dupartwhntthmt thwu la .
&CIduty ~osSa~.ti~o~the~Cou+i%yAttorney: by lar .tii
                                                   perfom
the abotbment~~~d~h~io~~l~      OQllWO*ti0~        eleotlcpn
                                           wlihh,att
to eon#olida$eii&apnidWiteelrot&  dWtrlot8 and that~dald
dlatriotor dl@t&olP mky legallysontraotwith the-County
Attorneyto p&?@p suuh 8etitoesand pty.hi2t.a reaaanablr
oompensatlon~hc3mfocout of tha'iq@*al apalutesianos  t-d
in tha muagmto!ltand OontrqlOf,ths frarrteese.
                that~thoforegoing fully,answere
       "Truatingg                             ymr
lJiQulry*~w~
          are
                                  YOorevery truly
                              ATTORmrrr~L      OPTXAS




                                                     APPROVED


                                                    0.
                                                       OPINION
                                                     COMMn-rcs
                                                    .YW--